Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
            This Office action is responsive to the applicant’s amendments and remarks filed 21 June 2022 (06/21/2022).  Currently claims 1-16 and 21-24 are pending.  Claims 17-20 are canceled.

Claim Objections
            The claim objections have been overcome by the applicant’s amendments and arguments filed on 06/21/2022.  The claim objections are withdrawn. 

Claim Rejections - 35 USC § 112
            The claim rejections under 35 U.S.C. §112(b) have been overcome by the applicant’s amendments and arguments filed on 06/21/2022.  The claim rejections under 35 U.S.C. §112(b) are withdrawn.

Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“forming a second insulating layer over the first metal hard masking layer; 
	forming a second metal hard masking laver over the second insulating laver; and 	performing a series of etch to pattern the first metal hard masking layer, the first insulating layer, the top electrode layer and the resistance switching dielectric layer to form a first metal hard mask, a hard mask insulator, a top electrode, and a resistance switching dielectric ”, combined with the other limitations of claim 1, such as:  
	“forming a first insulating layer over the top electrode layer; forming a first metal hard masking layer over the first insulating layer”.

Regarding claims 14-16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“forming a hard masking stack over the memory cell stack, wherein the hard masking stack comprises a first insulating layer at bottom contacting the top electrode layer and a first metal hard masking layer and a second metal hard masking laver disposed over the first insulating laver and separated from one another by a second insulating layer”, combined with the other limitations of claim 14, such as:  
	“and performing a series of etch to pattern the hard masking stack, the top electrode layer, the resistance switching dielectric layer, and the bottom electrode layer to form a hard mask insulator, a top electrode, a resistance switching dielectric, and a bottom electrode”.

Regarding claims 21-24, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“wherein forming the hard mask insulator comprises forming  and patterning a hard masking stack including a first metal hard masking layer and a second metal hard masking layer separated from one another by an insulating layer”, combined with the other limitations of claim 21, such as:  
	“forming a top electrode over the resistance switching dielectric; forming a hard mask insulator directly on the top electrode and comprising an insulating material; and forming a top electrode via through the hard mask insulator reaching on the top electrode”.	 
	
	 	The closest prior art is anticipated by Yang et al. (US 20190074440 A1, hereinafter “Yang”), see the previous office action dated 06/06/2022.
	Yang does not teach:
  	- Regarding claims 1-13, “forming a second insulating layer over the first metal hard masking layer; forming a second metal hard masking laver over the second insulating laver”;
	- Regarding claims 14-16, “and a second metal hard masking laver disposed over the first insulating laver and separated from one another by a second insulating layer”;
 	- Regarding claims 21-24, “and a first metal hard masking layer and a second metal hard masking laver disposed over the first insulating laver and separated from one another by a second insulating layer”.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813